
	
		I
		112th CONGRESS
		1st Session
		H. R. 849
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mrs. Bachmann (for
			 herself, Mr. Lamborn,
			 Mr. Paul, Mr. Poe of Texas, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the repeal of the phase out of
		  incandescent light bulbs unless the Comptroller General makes certain specific
		  findings.
	
	
		1.Short titleThis Act may be cited as the
			 Light Bulb Freedom of Choice
			 Act.
		2.Repeal
			(a)In
			 generalEffective 6 months
			 after the date of enactment of this Act, sections 321 and 322, and the items in
			 the table of contents relating thereto, of the Energy Independence and Security
			 Act of 2007 are repealed, unless the Comptroller General has before that time
			 transmitted to the Congress a report containing all of the findings described
			 in section 3(a).
			(b)ReversionIf a repeal occurs under subsection (a),
			 the amendments made by sections 321 and 322 of the Energy Independence and
			 Security Act of 2007 are hereby repealed, and the laws amended thereby shall
			 read as if those amendments had not been enacted.
			3.Comptroller
			 General report
			(a)FindingsA report referred to in section 2(a) is a
			 report that finds that—
				(1)consumers will obtain a net savings, in
			 terms of dollars spent on the combination of monthly electric bills and
			 expenses for new light fixtures to accommodate the use of the light bulbs
			 required by the amendments described in section 2(a), compared to dollars spent
			 before the enactment of those amendments;
				(2)the phase-out
			 required by those amendments will reduce overall carbon dioxide emissions by 20
			 percent in the United States by the year 2025; and
				(3)such phase-out will not pose any health
			 risks, including risks associated with mercury containment in certain light
			 bulbs, to consumers or the general public, including health risks with respect
			 to hospitals, schools, day care centers, mental health facilities, and nursing
			 homes.
				(b)ProjectionsThe
			 report shall include monthly and yearly projections of expenses described in
			 subsection (a)(1) over the period of January 1, 2012, through December 31,
			 2017.
			
